UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6117



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANDERSON BENENHALEY, a/k/a Andy,
                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:98-cr-00524-DWS-7; 3:99-cr-00073-CMC-2; 3:04-cv-23330-
CMC)


Submitted: May 18, 2007                        Decided: July 10, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anderson Benenhaley, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anderson Benenhaley appeals the district court’s order

denying   relief   on    his   28   U.S.C.   §   2255   (2000)   motion.   We

previously granted a certificate of appealability on Benenhaley’s

claim that trial and appellate counsel were ineffective for failing

to assert that his second indictment on drug conspiracy charges

violated the thirty-day rule of the Speedy Trial Act (“STA”).              We

now affirm the district court’s implicit denial of this claim.*

           Under the STA, an indictment must be filed within thirty

days from the date on which a defendant is arrested.                18 U.S.C.

§ 3161(b) (2000).       “The purpose of the STA’s thirty-day arrest-to-

indictment requirement is to ensure that the defendant is not held

under an arrest warrant for an excessive period without receiving

formal notice of the charge against which he must defend himself.”

United States v. Spagnuolo, 469 F.3d 39, 43 (1st Cir. 2006)
(internal quotation marks and citations omitted).            Thus, § 3161(b)

generally is not triggered where the indictment precedes the

arrest.
           Here, Benenhaley was initially indicted for conspiracy to

distribute methamphetamine on May 20, 1998.             He was not arrested

until after the grand jury returned the indictment.                 Thus, his

initial indictment did not trigger § 3161(b). On February 8, 1999,

     *
      By omitting this claim from its opinion, the district court
implicitly rejected it. Cf. Miller v. Auto. Club of N.M., Inc.,
420 F.3d 1098, 1117 (10th Cir. 2005) (a district court’s failure
to respond to arguments raised in Fed. R. Civ. P. 72(a) objections
is tantamount to an implicit denial of those claims and “a refusal
to overrule the magistrate judge’s order”); Alpine View Co. v.
Atlas Copco AB, 205 F.3d 208, 219-20 (5th Cir. 2000).

                                     - 2 -
the   drug    conspiracy    charge    was     dismissed   without   prejudice;

however, Benenhaley remained in custody on separate charges.                  He

was indicted on new conspiracy charges on February 17, 1999, and a

new arrest warrant was issued and executed subsequent to the new

indictment.      Again, because Benenhaley was indicted before his

arrest   on    the   new   charges,   we    find   that   §   3161(b)   was   not

triggered.     Because there was no § 3161(b) violation, we find that

trial and appellate counsel were not ineffective for failing to

assert such a claim.        See Strickland v. Washington, 466 U.S. 668,

687 (1984) (applying standard).

              Accordingly, we affirm the district court’s implicit

rejection of this claim.        Benenhaley’s motion to proceed in forma

pauperis on appeal is granted.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                      - 3 -